Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a first replica leg coupled to an external resistor, and having an impedance calibrated, according to a first impedance control code, to a first target value equal to a resistance value of the external resistor; a first code generation circuit configured to calibrate a value of the first impedance control code according to a result obtained by comparing the voltage of a first node, to which the first replica leg and the external resistor are coupled, to a reference voltage; a second replica leg having an impedance calibrated, according to the first impedance control code, to a second target value different from the resistance value of the external resistor; a third replica leg having an impedance calibrated to the second target value according to a second impedance control code” as required by claim 1; “an impedance calibration circuit configured to calibrate the first impedance control code to a first target value, which is set to a resistance value of an external resistor, and calibrate the second impedance control code to a second target value different from the resistance value of the external resistor” as required by claim 5; and “a code generation circuit configured to calibrate the first code based on a reference voltage and a voltage level of the resistor, and calibrate the second code based on the reference voltage and a voltage level of the node, wherein the first driver includes plural pull-up legs each having an impedance half that of the resistance value” as required by claim 15. Claims 2 thru 4 are allowed based upon their dependency to claim 1 and claims 6 thru 14 are allowed based upon their dependency to claim 5.

Claims 1-5, and 7 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844